Exhibit 10.1

 

EMPLOYMENT AGREEMENT (this “Agreement”) dated January 31, 2017, by and among
BERRY PLASTICS CORPORATION, a Delaware corporation (the “Company”), BERRY
PLASTICS GROUP, INC., a Delaware corporation (the “Parent” and collectively with
the Company, the “Employer”) and Thomas E. Salmon (the “Executive”).

 

WHEREAS, the Company and the Parent each desire to employ the Executive as Chief
Executive Officer and the Executive desires to be employed by the Company and
the Parent as Chief Executive Officer effective as of February 3, 2017 (such
date, the “Effective Date”);

 

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

Section 1.             Employment Period.

 

The initial term of the Executive’s employment will commence on the Effective
Date, and end on the fifth anniversary of the Effective Date (the “Initial
Employment Period”), unless terminated earlier pursuant to Section 3 of this
Agreement; provided, however, that as of the expiration date of each of (i) the
Initial Employment Period and (ii) if applicable, any Renewal Period (as defined
below), the Employment Period will automatically be extended for a one-year
period (each, a “Renewal Period”), unless either party gives at least ninety
(90) days written notice prior to such expiration date of its intention not to
renew the Employment Period (the Initial Employment Period together with each
subsequent Renewal Period shall constitute the “Employment Period”). A notice of
nonrenewal by the Employer accompanied by a termination of employment by the
Employer at the expiration of the Employment Period shall be treated as a
termination without Cause. The Employment Period shall automatically end upon
termination of the Executive’s employment for any reason. Upon the Executive’s
termination of employment with the Employer for any reason, he shall immediately
resign all positions (including directorships) with the Employer or any
Affiliate. For purposes of this Agreement, an “Affiliate” means (a) any person,
firm, corporation, partnership, association or entity of which the Company or
the Parent, as applicable, directly or indirectly or through one or more
intermediaries, owns equity securities possessing fifty percent (50%) or more of
the total combined voting power of all classes of equity securities and (b) any
“Affiliate” as defined in the Berry Plastics Group, Inc. 2015 Long-Term
Incentive Plan.

 

Section 2.             Terms of Employment.

 

(a)          Position. During the Employment Period, the Executive shall serve
as the Chief Executive Officer of the Company and as the Chief Executive Officer
of the Parent and perform such duties and responsibilities customary to such
positions. The Executive shall report to the Board of Directors of the Company
(the “Board”) with respect to his service for the Company and the Board of
Directors of the Parent (the “Parent Board”) with respect to his service for the
Parent. If elected, the Executive shall also serve as a member of the Board and
as a member of the Parent Board or any other board of directors or similar
governing body of the Company, the Parent, or any Affiliate, without additional
compensation for such service. At the request of the Company or Parent, as
applicable, the Executive shall also serve as an officer of any Affiliate
without additional compensation.

 



   

 

 

(b)          Duties. During the Employment Period, the Executive agrees to
devote substantially all of his business time and efforts to the business and
affairs of the Employer. Notwithstanding the foregoing, nothing herein shall
prohibit the Executive from (i) serving on civic or charitable boards or
committees, (ii) delivering lectures or fulfilling speaking engagements and
(iii) managing personal investments, so long as such activities do not interfere
with the performance of the Executive’s responsibilities hereunder. With the
consent of the Board, Executive may serve on the board of directors of other
for-profit entities. Executive agrees to discharge his duties in compliance with
all Employer policies as in effect from time to time.

 

(c)          Compensation.

 

(i)          Base Salary. During the Employment Period, the Executive shall
receive an initial annual base salary in an amount equal to $950,000 (as may be
adjusted from time to time, the “Annual Base Salary”), which shall be paid in
accordance with the customary payroll practices of the Employer (but no less
frequently than in equal monthly installments). The Annual Base Salary will be
reviewed by the Parent Board or the Compensation Committee of the Parent Board
(the “Compensation Committee”) or its designee annually for adjustments.

 

(ii)         Bonuses. During the Employment Period, the Parent shall establish
an annual bonus plan for each fiscal year of the Parent (the “Plan”) pursuant to
which the Executive will be eligible to receive a target annual bonus in an
amount determined by the Compensation Committee (the “Bonus”). For the fiscal
year containing the Effective Date, Executive will be eligible to receive a
Bonus based on his base salary and the target percentage approved by the
Compensation Committee for the portion of the portion of the fiscal year prior
to the Effective Date and based on one hundred (100%) percent of the Base Salary
as of the Effective Date for the remainder of the fiscal year. The Parent Board
or the Compensation Committee will administer the Plan and establish performance
objectives for each year. The Executive’s Bonus will be determined based on the
achievement of such performance objectives for the applicable year, provided
that the Parent Board and/or the Compensation Committee may provide
discretionary bonuses to the Executive. The timing of Bonus payments shall be in
accordance with the Employer’s policies generally.

 

(iii)        Benefits. During the Employment Period, the Executive shall be
entitled to participate in employee benefit plans generally made available to
senior executives of the Company and the Parent, subject to the terms of such
plans; provided, however, that nothing contained herein shall require the
establishment or continuation of any particular plan or program. In addition,
for each year during the Employment Period and subject to Executive providing
proper documentation to the Company, the Executive shall be entitled to
reimbursements for financial planning and tax preparation fees in an amount not
to exceed $15,000 per calendar year. The car allowance which the Executive has
been receiving as President & Chief Operating Officer will be discontinued as of
the Effective Date.

 

(iv)        Expenses. During the Employment Period, the Executive shall be
entitled to receive reimbursement for all reasonable expenses incurred by the
Executive in performance of his duties hereunder provided that the Executive
provides all necessary documentation in accordance with any applicable Employer
policy. The Employer, from time to time throughout the Employment Period, upon
receipt of proper documentation, will reimburse the Executive for (i) all
reasonable relocation expenses (including without limitation expenses of

 



  2 

 

 

movers, storage companies, travel and lodging expenses to find new housing and
other related moving expenses, including any costs (exclusive of purchase price)
associated with the Executive’s initial purchase of a primary residence (e.g.,
broker’s commissions or taxes), and including costs associated with the sale of
the Executive’s existing primary residence (e.g., broker’s commissions of up to
6% capped at $45,000 (taxable income)or taxes)) incurred in moving from the
Executive’s current residence to Evansville, Indiana (and any subsequent move
required of the Executive by the Employer) and (ii) up to nine (9) months of
reasonable travel expenses for the Executive and his spouse to, and from,
Evansville, Indiana and the Executive’s existing primary residence as of the
date of this Agreement in connection with the Executive’s relocation to
Evansville, Indiana. In addition, the Executive will receive a payment of one
month’s salary capped at $17,000 to cover miscellaneous relocation expenses as
soon as practicable following the Effective Date. Notwithstanding the foregoing,
in the event that the Executive’s employment with the Employer terminates prior
to the six-month anniversary of the Effective Date due to a termination by the
Employer for Cause or by the Executive without Good Reason, the Executive shall
repay the Employer all relocation expenses previously reimbursed by the Employer
pursuant to this Section 2(c)(iv), and shall have no further entitlement to any
reimbursements pursuant to this Section 2(c)(iv).

 

(v)         Vacation and Holidays. During the Employment Period, the Executive
shall be entitled to five (5) weeks per annum of paid vacation, which will be
taken in accordance with Employer policy.

 

(vi)        Equity Compensation. The Executive shall be entitled to annual
equity compensation awards from the Employer to the extent provided by, and
subject to the terms of, any plan, program, or agreement applicable to the
Executive and subject to approval by the Compensation Committee.

 

(vii)        Use of Company aircraft in accordance with Company policy and
guidelines;

 

(d)          Clawback Provisions. Notwithstanding any other provisions in this
Agreement to the contrary, any incentive-based compensation, or any other
compensation, paid to the Executive pursuant to this Agreement or any other
agreement or arrangement with the Company, the Parent, or any Affiliate of
either of them, which is subject to recovery under any law, government
regulation, stock exchange listing requirement, or policy adopted by the Board
or Parent Board, will be subject to such deductions and clawback as may be
required to be made pursuant to such law, government regulation, stock exchange
listing requirement, or policy.

 

Section 3.             Termination of Employment.

 

(a)          Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death. If the Executive suffers a Disability
during the Employment Period (pursuant to the definition of Disability set forth
below), the Employer may give the Executive written notice in accordance with
Section 11(h) of their intention to terminate the Executive’s employment. For
purposes of this Agreement, “Disability” means a physical or mental infirmity
that impairs the Executive’s ability to perform substantially Executive’s duties
for a period of at least ninety (90) days in any 365-day period. Whether the
Executive has incurred a “Disability”

 



  3 

 

 

shall be determined by a physician selected by the Employer or its insurers,
which physician is reasonably acceptable to the Executive (or the Executive’s
legal representative).

 

(b)          Cause. The Executive’s employment may be terminated at any time by
the Employer for Cause. For purposes of this Agreement, “Cause” shall mean (i)
the Executive’s indictment, conviction or pleading of guilty or nolo contendere
to a felony or a crime of moral turpitude; (ii) the Executive’s willful
commission of a material act of dishonesty involving the Parent, the Company, or
any Affiliate; (iii) the Executive’s material breach of his obligations
hereunder or any other agreement entered into between the Executive and the
Parent, the Company, or any Affiliate; (iv) willful misconduct, insubordination,
or willful neglect of or failure to perform his duties (other than neglect or
failure due solely to Executive’s illness or other involuntary mental or
physical disability); (v) the Executive’s material breach of the Company’s or
Parent’s policies or procedures; or (vi) any other willful misconduct by the
Executive which causes material harm to the Company, the Parent or any Affiliate
or their business reputations, including due to any adverse publicity. A
termination will not be for “Cause” under (iii), (iv), (v) or (vi) above unless
the Employer shall have given the Executive at least thirty (30) days’ prior
written notice describing the alleged action(s) and then only if the Executive
has not cured such actions (provided that, in the event such breach is not
curable in the reasonable judgment of the Parent Board, no notice period shall
be required). For purposes of clauses (ii) and (iv), no act or failure to act on
the part of Executive shall be considered “willful” unless it is done or omitted
to be done, by the Executive in bad faith.

 

(c)          Termination Without Cause. The Employer may terminate the
Executive’s employment hereunder without Cause at any time upon at least thirty
(30) days prior written notice.

 

(d)          Good Reason. The Executive’s employment may be terminated at any
time by the Executive for Good Reason. For purposes of this Agreement, “Good
Reason” means the occurrence of any one of the following: (i) a material
diminution in the Executive’s duties other than as agreed in writing by the
Executive; (ii) the Executive is asked to report other than directly to the
Parent Board or the Board; (iii) a material reduction by the Employer of the
Executive’s Annual Base Salary or target cash compensation in effect at the
time, except in accordance with a Corporation policy generally affecting other
senior executives; (iv) failure by the Employer to comply with any material
provision of this Agreement; (v) relocation of the Executive’s primary work
location for the Employer resulting in an increase of more than fifty (50) miles
in the commute of the Executive when compared with Employer’s commute
immediately prior to such relocation (provided that the relocation of the
Executive’s primary work location to Evansville, Indiana in connection with
Executive becoming Chief Executive Officer of the Company and the Parent will
not give rise to Good Reason); or (vi) if any successor-in-interest to the
Parent or the Company fails to assume all of the obligations of the Employer
under this Agreement; provided, however, that for Executive to be able to resign
for Good Reason, Executive must, within ninety (90) days of the date the
Executive becomes aware of any of the foregoing conditions, provide notice to
the Employer of the circumstances or events claimed to give rise to the
applicable condition, the Employer fails to cure such circumstances or event
within thirty (30) days following such notice, and the Executive actually
resigns his employment hereunder within thirty (30) days following the
Employer’s failure to cure the condition claimed to give rise to “Good Reason.”

 



  4 

 

 

(e)          Voluntarily Without Good Reason. The Executive may terminate his
employment hereunder at any time without Good Reason upon at least thirty (30)
days’ prior written notice.

 

(f)          Notice of Termination. Any termination by the Employer for Cause or
without Cause, or by the Executive for Good Reason or without Good Reason, shall
be communicated by Notice of Termination to the other party hereto given in
accordance with Section 11(i) of this Agreement. For purposes of this Agreement,
a “Notice of Termination” means a written notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the termination
date. The failure by the Executive or the Employer to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Employer
hereunder or preclude the Executive or the Employer from asserting such fact or
circumstance in enforcing the Executive’s or the Employer’s rights hereunder,
provided that the Employer may not treat the Executive as terminated for Cause
unless the notice of termination cites any applicable Cause event and gives the
Executive the opportunity to cure, if so provided under the terms of the Cause
definition. A Notice of Termination from either the Parent or the Company, or
both, shall be treated as an effective Notice of Termination from the Employer.

 

(g)          Date of Termination. “Date of Termination” means the earlier of the
date of the Executive’s “separation from service” within the meaning of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) or death.

 

(h)          No Mitigation; No Offset. The Executive shall have no obligation to
mitigate any amounts due hereunder and the amount due hereunder shall not be
offset by amounts earned from future employers.

 

Section 4.             Obligations of the Employer upon Termination.

 

(a)          With Good Reason; Other Than for Cause. If the Executive’s
employment is terminated by the Employer other than for Cause (and is not
terminated due to the Executive’s death or Disability) or by the Executive for
Good Reason, then, subject to Section 4(d) and Section 8, the Employer will
provide the Executive with the following payments and/or benefits:

 

(i)          The Employer will pay to the Executive (x) in a lump sum within
thirty (30) days following such termination (1) the Annual Base Salary earned
through the Date of Termination to the extent not theretofore paid, (2) any
accrued but unused vacation, and (3) any incurred but unreimbursed expenses; (y)
when bonuses are otherwise paid in accordance with the applicable bonus plan, to
the extent not previously paid, any Bonus earned for any year prior to the year
in which the Date of Termination occurs, to the extent that the Executive is
employed on the last day of the applicable bonus period and such Bonus shall be
paid in accordance with the terms of such plan; and (z) any amounts due under
any benefit plan, program or practice or any payroll practice (the “Accrued
Obligations”);

 



  5 

 

 

(ii)         The Employer will pay one and a half (1.5) multiplied by the sum of
(A) the Executive’s then current Annual Base Salary as of the Date of
Termination and (B) solely in the case of a termination of employment within two
(2) years following a “Change in Control” (as defined in the Berry Plastics
Group, Inc. 2015 Long-Term Incentive Plan), the Executive’s then current target
annual bonus, with such total amount payable for the period beginning on the
Date of Termination until eighteen (18) months after the Date of Termination
(the “Severance Period”) in the same manner as the Executive’s Base Salary was
paid prior to the Termination Date;

 

(iii)        The Employer will pay the Executive a prorated Bonus for the year
in which termination occurs, based on actual performance for such year and the
relative period of the year during which Executive was employed, the amount of
which prorated Bonus, if any, shall be determined and paid within the first two
and one half (2 1/2) months of the year immediately following the end of the
year to which such Bonus relates and in accordance with the terms of the plan
(the “Final Year Pro-Rata Bonus”); and

 

(iv)        During the Severance Period, the Employer will pay to the Executive
each month an additional taxable amount equal to the monthly amount of the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
continuation coverage premium under the Employer’s group medical plans as in
effect from time to time for coverage of Executive and Executive’s covered
dependents at the time of Executive’s termination of employment for the period
Executive is eligible for COBRA continuation coverage, less the amount of the
Executive’s portion of the premium as if Executive was an active employee;
provided, however, that, in the event the Executive becomes reemployed with
another employer and is eligible to receive medical benefits under any employer
provided plan, the payment described in this Section 4(a)(iv) shall not be
provided by the Employer during such applicable period of eligibility (the
“Health Payments”). Nothing herein shall limit the rights of the Executive or
any other person who is a “qualified beneficiary” (as defined by COBRA) by
virtue of his or her relationship to the Executive from electing or continuing
COBRA continuation coverage to the extent provided by COBRA and the terms of the
Employer’s group medical plan.

 

Notwithstanding the foregoing provisions of this Section 4(a), in the event that
the Executive is a “specified employee” within the meaning of Section 409A of
the Code (with such classification to be determined in accordance with the
methodology established by the applicable employer (or, if none, the default
method)) (a “Specified Employee”), cash severance amounts that are nonqualified
deferred compensation (within the meaning of Section 409A of the Code) and that
would otherwise be payable under this Section 4 during the six-month period
immediately following the Date of Termination shall, to the extent necessary to
avoid accelerated or additional tax under Section 409A of the Code, instead be
paid on the earlier of (x) the first business day after the date that is six (6)
months following the Executive’s “separation from service” within the meaning of
Section 409A of the Code and (y) Executive’s death (the “409A Payment Date”).

 

Other than as set forth in this Section 4(a), in the event of a termination of
the Executive’s employment by the Employer without Cause (and other than due to
the Executive’s death or Disability) or by the Executive for Good Reason, the
Employer shall have no further obligation to the Executive under this Agreement
other than the obligation to indemnify the Executive and, if and where
applicable, to provide directors and officers liability insurance pursuant to
Section 10.

 



  6 

 

 

(b)          Death or Disability. If the Executive’s employment is terminated by
reason of the Executive’s death or Disability, then the Employer will pay the
Executive or his legal representatives the Accrued Obligations. Thereafter, the
Employer shall have no further obligation to the Executive under this Agreement
other than the obligation to indemnify the Executive and, if and where
applicable, to provide directors and officers liability insurance pursuant to
Section 10.

 

(c)          Cause: Other than for Good Reason. If the Executive’s employment is
terminated by the Employer for Cause or by the Executive without Good Reason,
then the Employer shall have no further payment obligations to Executive other
than for payment of the Accrued Obligations. Thereafter, the Employer shall have
no further obligation to the Executive, other than the obligation to indemnify
the Executive and, if and where applicable, to provide directors and officers
liability insurance pursuant to Section 10, provided, however, that the Employer
shall have no obligation to indemnify the Executive or to cover the Executive
under any applicable directors and officers liability insurance policy for any
act resulting in his termination for Cause.

 

(d)          Separation Agreement and General Release. The Employer’s
obligations to make payments under Sections 4(a) (other than the Accrued
Obligations) will be conditioned on the Executive or his legal representatives
executing and delivering a separation agreement and general release of the
Employer and Affiliates and their respective successors and assigns (and the
officers and directors of such entities) in substantially the form annexed
hereto as Exhibit A (as the same may be updated from time to time by the
Employer as necessary to reflect changes in the law or otherwise in the
Employer’s discretion) not later than the fifty-second (52nd) day that follows
the Date of Termination and not revoking such separation agreement and general
release, if the ability to revoke is provided therein. If the Executive complies
with this Section 4(d), payments will commence no later than the sixtieth (60th)
day following the Date of Termination and shall include all accrued installments
from the Date of Termination until the payment date; provided that if the period
to consider, execute, and revoke (if applicable) the separation agreement and
general release begins in one calendar year and ends in the following calendar
year, such payments will not begin before the first day of the following
calendar year to the extent necessary to prevent the imposition of additional
tax under Section 409A of the Code.

 

Section 5.             Nondisclosure and Nonuse of Confidential Information.

 

(a)          From and after the date hereof, the Executive shall not use or
disclose to any person, firm, company or other business entity (other than any
officer, director, employee, Affiliate, or representative of the Parent or the
Company), except as required in connection with the performance of the
Executive’s duties under and in compliance with the terms of this Agreement and
as required or permitted by law or judicial process, any Confidential
Information (as hereinafter defined) for any reason or purpose whatsoever, nor
shall the Executive make use of any of the Confidential Information for the
Executive’s purposes or for the benefit of any person or entity except the
Employer. Nothing in this Agreement, however, is intended to prohibit, limit, or
discourage Executive from (i) reporting possible violations of law to, filing a
charge or complaint with, or communicating with the Equal Employment Opportunity
Commission, National Labor Relations Board, the Securities and Exchange
Commission, or any other federal, state, or local agency (“Government
Agencies”), without notice to the Employer, or (ii) participating in an
investigation or proceeding conducted by any Government Agencies, including
providing documents or other information, without notice to the Employer.

 



  7 

 

 

(b)          For purposes of this Agreement, “Confidential Information” shall
mean (i) the Intellectual Property Rights (as hereinafter defined) of the
Parent, the Company, or any Affiliates (collectively, the “Company Group”), (ii)
all other information of a proprietary nature relating to the Company Group, or
the business or assets of the Company Group, including, without limitation,
books, records, customer and registered user lists, vendor lists, supplier
lists, distribution channels, pricing information, cost information, marketing
plans, strategies, forecasts, financial statements, budgets and projections and
(iii) any confidential and proprietary information in the possession of the
Company Group or any customer of the Company Group or any other third party
other than information which is generally within the public domain at the time
of the receipt thereof by Executive or at the time of use or disclosure of such
Confidential Information by Executive other than as a result of the breach by
Executive of this Agreement.

 

(c)          As used herein, the term “Intellectual Property Rights” means all
industrial and intellectual property rights, including, without limitation,
patents, patent applications, patent rights, trademarks, trademark applications,
trade names, service marks, service mark applications, copyrights, copyright
applications, know-how, certificates of public convenience and necessity,
franchises, licenses, trade secrets, proprietary processes and formulae,
inventions, development tools, marketing materials, trade dress, logos and
designs and all documentation and media constituting, describing or relating to
the above, including, without limitation, manuals, memoranda and records.

 

(d)          Pursuant to the Defend Trade Secrets Act of 2016, Executive shall
not be held criminally or civilly liable under any federal or state trade secret
law for disclosing a trade secret as long as the disclosure is made: (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney and solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, as long as such filing is made
under seal. In the event a disclosure is made, and the Executive files a lawsuit
against the Employer alleging that the Employer retaliated against Executive
because of such disclosure, the Executive may disclose the relevant trade secret
to his or her attorney and may use the same in the court proceeding only if (i)
Executive ensures that any court filing that includes the trade secret at issue
is made under seal; and (ii) Executive does not otherwise disclose the trade
secret except as required by court order.

 

Section 6.             Inventions and Assignment.

 

(a)          Executive agrees that all discoveries, creations, inventions,
improvements, innovations, designs, and software, whether patentable or not
(including all data and records), which Executive creates, invents, discovers,
originates or conceives, solely or jointly with others, during the term of his
or her engagement by the Company Group, and (i) which were conceived or
developed while he or she was on the Company Group’s premises or during his or
her working hours; or (ii) which were conceived or developed at the Company
Group’s expense; or (iii) which in any way relate to or are or may be useful in
connection with the actual business for the Company Group or business being
developed by the Company Group, will be called “Inventions” and will be and will
remain the sole and exclusive property of the Company Group.

 

(b)          Executive agrees to disclose promptly and fully to the Employer (to
one of the Employer’s directors or officers) each Invention. Executive agrees
to, and does hereby, assign to the Company Group his or her entire right, title
and interest in and to all of the Inventions

 



  8 

 

 

and any related U.S. or foreign patents and patent applications. Executive
agrees to promptly take whatever steps and do whatever acts that the Company
Group may request to convey to itself or perfect in itself the exclusive
ownership of such Inventions and Executive will help the Company Group in
obtaining, defending and enforcing its rights in the Inventions, including, but
not limited to, assisting the Company Group, or its nominees, in filing and
prosecuting applications to claim such Inventions. The Company Group will bear
all expenses it authorizes to be incurred in connection with such activity.

 

Section 7.             Non-Solicitation; Non-Compete.

 

(a)          Executive agrees that Executive will not, at any time during the
employer/employee relationship between the Employer and Executive and for two
(2) years after the Executive’s separation of employment from the Employer (i)
directly or indirectly engage in, represent in any way, or be connected with,
any Competing Business (as defined below) directly competing with the business
of the Employer within the state in which Executive is employed or any other
state of the United States or any country other than the United States in which
the Company Group is doing business, whether such engagement shall be as an
officer, director, owner, employee, partner, affiliate or other participant in
any Competing Business, (ii) assist others in engaging in any Competing Business
in the manner described in clause (i) above, (iii) induce or solicit individuals
who are, or were at any time in the twelve (12) months preceding the
Determination Date, employees of the Company Group to terminate their employment
with the Company Group or to engage in any Competing Business, or hire, or
induce or solicit (or assist others to hire or induce or solicit) the hiring of,
individuals then employed, or employed at any time in the preceding twelve (12)
months, by the Company Group or (iv) induce any entity or person with which the
Company Group has a business relationship to terminate or alter such business
relationship. As used herein, “Competing Business” shall mean any business
involving the sale of products in any city or county in any state of the United
States or any country other than the United States if such business or the
products sold by it are competitive, directly or indirectly, as of the
Determination Date with (A) the business of the Company Group, (B) any of the
products manufactured, sold or distributed by the Company Group or (C) any
products or business being developed or conducted by the Company Group. As used
herein, the “Determination Date” is, during the Executive’s employment, the date
that compliance with this Section is being determined and after termination of
employment, means the Date of Termination.

 

(b)          The Executive understands that the foregoing restrictions may limit
Executive’s ability to earn a livelihood in a business similar to the business
of the Company Group, but Executive nevertheless believes that Executive has
received and will receive sufficient consideration and other benefits as an
employee of the Employer and as otherwise provided hereunder to justify clearly
such restrictions which, in any event (given Executive’s education, skills and
ability), Executive does not believe would prevent Executive from earning a
living.

 

Section 8.             Severance Payments Ceasing.

 

In addition to the foregoing, and not in any way in limitation thereof, or in
limitation of any right or remedy otherwise available to the Employer, the
Executive agrees that any violation of the covenants in Sections 5 through 7, as
reasonably determined by the Parent Board, will result in the immediate
forfeiture of any remaining payment that otherwise is or may become due under
Section 4, if applicable. The Executive further agrees that should the Executive
breach any of the

 



  9 

 

 

covenants contained in Sections 5 through 7 of this Agreement, as reasonably
determined by the Parent Board, the Executive shall repay to the Employer any
amounts previously received by the Executive pursuant to Section 4 that are
attributable to that portion of the payments paid for the period during which
the Executive was in breach of any of the covenants.

 

Section 9.             Executive’s Representations, Warranties and Covenants.

 

The Executive hereby represents and warrants to the Employer that:

 

(a)          The Executive has all requisite power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby,
and this Agreement has been duly executed by the Executive;

 

(b)          The execution, delivery and performance of this Agreement by the
Executive does not and will not, with or without notice or the passage of time,
conflict with, breach, violate or cause a default under any agreement, contract
or instrument to which the Executive is a party or any judgment, order or decree
to which the Executive is subject;

 

(c)          The Executive is not a party to or bound by any employment
agreement, consulting agreement, non-compete agreement, confidentiality
agreement or similar agreement with any other person; and

 

(d)          Upon the execution and delivery of this Agreement by the Company,
the Parent, and the Executive, this Agreement will be a legal, valid and binding
obligation of the Executive, enforceable in accordance with its terms.

 

Section 10.           Indemnification.

 

The Employer shall indemnify the Executive to the maximum extent permitted under
the General Corporate Law of Delaware for acts taken within the scope of his
employment and his service as an officer or director of the Company, Parent or
any Affiliate or as a fiduciary of a benefit plan of any of the foregoing. To
the extent that the Employer or any of the other aforesaid entities for which
the Executive is performing services as either an officer or director obtains
coverage under a director and officer indemnification policy, the Executive will
be entitled to such coverage on a basis that is no less favorable than the
coverage provided to any other officer or director of the Employer or any of
such other aforesaid entities.

 

Section 11.           General Provisions.

 

(a)          Severability. It is the desire and intent of the parties hereto
that the provisions of this Agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any particular provision of this
Agreement shall be adjudicated by a court of competent jurisdiction to be
invalid, prohibited or unenforceable under any present or future law, and if the
rights and obligations of any party under this Agreement will not be materially
and adversely affected thereby, such provision, as to such jurisdiction, shall
be ineffective, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction; furthermore, in lieu of such invalid or unenforceable provision
there will be added automatically as a part of this Agreement, a legal, valid
and enforceable provision as similar in terms to such invalid or

 



  10 

 

 

unenforceable provision as may be possible. Notwithstanding the foregoing, if
such provision could be more narrowly drawn so as not to be invalid, prohibited
or unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

(b)          Entire Agreement. This Agreement embodies the complete agreement
and understanding among the parties hereto with respect to the subject matter
hereof and supersedes and preempts any prior understandings, agreements or
representations by or among the parties, written or oral, including, without
limitation that certain employment agreement between the Company and the
Executive dated April 3, 2007, as amended; provided, however, that nothing
herein shall supersede the terms and conditions of any previously granted equity
incentives, including without limitation, stock options granted to the
Executive.

 

(c)          Counterparts. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

 

(d)          Successors and Assigns.

 

(i)          This Agreement is personal to the Executive and without the prior
written consent of the Company and the Parent shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives.

 

(ii)         This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns and the Parent and its successors and
assigns. As used in this Agreement, “Company” or “Parent” as applicable, shall
mean the Company or the Parent, as applicable, as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

 

(e)          Apportionment of Obligations. Except as the provisions of this
Agreement expressly provide otherwise, the obligations for the payment of the
amounts otherwise payable pursuant to this Agreement shall be apportioned
between the Company and the Parent as they may agree from time to time in their
sole discretion.

 

(f)          Governing Law; Forum. THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF INDIANA, WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE
STATE OF INDIANA OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF INDIANA TO BE APPLIED. IN FURTHERANCE OF
THE FOREGOING, THE INTERNAL LAWS OF THE STATE OF INDIANA WILL CONTROL THE
INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH
JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF
SOME OTHER JURISDICTION WOULD ORDINARILY APPLY. The Parties agree that the
appropriate state or federal court located in or embracing Evansville, Indiana
shall have jurisdiction of any case or controversy arising under or in
connection with this Agreement and shall be the exclusive forum in

 



  11 

 

 

which to adjudicate such case or controversy. The Parties hereby consent to the
jurisdiction of such courts

 

(g)          Remedies. Each of the parties to this Agreement and any such person
or entity granted rights hereunder whether or not such person or entity is a
signatory hereto shall be entitled to enforce its rights under this Agreement
specifically to recover damages and costs for any breach of any provision of
this Agreement and to exercise all other rights existing in its favor. The
Executive further acknowledges and agrees that (x) the Executive’s breach of the
provisions of Sections 5, 6, or 7 of this Agreement will cause the Employer
irreparable harm, which cannot be adequately compensated by money damages, and
(y) if the Employer elects to prevent the Executive from breaching such
provisions by obtaining an injunction against the Executive, there is a
reasonable probability of the Employer’s eventual success on the merits. The
Executive consents and agrees that if the Executive commits any such breach or
threatens to commit any breach, the Employer shall be entitled to temporary and
permanent injunctive relief from a court of competent jurisdiction, without
posting any bond or other security and without the necessity of proof of actual
damage, in addition to, and not in lieu of, such other remedies as may be
available to the Employer for such breach, including the recovery of money
damages. Each party shall be responsible for paying its own attorneys’ fees,
costs and other expenses pertaining to any judgment or verdict.

 

(h)          Amendment and Waiver. The provisions of this Agreement may be
amended and waived only with the prior written consent of the Company, the
Parent, and the Executive and no course of conduct or failure or delay in
enforcing the provisions of this Agreement shall be construed as a waiver of
such provisions or affect the validity, binding effect or enforceability of this
Agreement or any provision hereof.

 

(i)          Notices. Any notice provided for in this Agreement must be in
writing and must be either personally delivered, transmitted via telecopier,
mailed by first class mail (postage prepaid and return receipt requested), sent
by reputable overnight courier service (charges prepaid) to the recipient at the
address below indicated, or at such other address or to the attention of such
other person as the recipient party has specified, by prior written notice to
the sending party, or, except for Notice of Employment Termination and/or notice
of a contract performance, or breach issue, notices sent by email followed by
computer-generated confirmation(s) that the email was both sent and received.
Notices will be deemed to have been given hereunder and received when delivered
personally, when received if transmitted via telecopier, five (5) days after
deposit in the U.S. mail and one (1) day after deposit with a reputable
overnight courier service.

 

If to the Employer, to:

 

Berry Plastics Corporation

101 Oakley Street

Evansville, Indiana 47710



Facsimile:(812) 434-9425

Attention:General Counsel

 

with a copy (which shall not constitute notice) to:

 

Bryan Cave LLP

1201 West Peachtree St., 14th Floor

 



  12 

 

 

Atlanta, Georgia 30309



Facsimile:(404) 420-0796

Attention:Louis C. Spelios

 

If to the Executive, to the Executive’s address on the Company’s records. A
notice by either the Parent or the Company shall be effective for the Employer.

 

(j)          Section 409A.

 

(i)          This Agreement is intended to comply with the requirements of
Section 409A of the Code or an exemption or exclusion therefrom and, with
respect to amounts that are subject to Section 409A of the Code, shall in all
respects be administered in accordance with Section 409A of the Code. Each
payment under this Agreement shall be treated as a separate payment for purposes
of Section 409A of the Code. In no event may the Executive, directly or
indirectly, designate the calendar year of any payment to be made under this
Agreement.

 

(ii)         All reimbursements and in-kind benefits provided under this
Agreement that constitute nonqualified deferred compensation within the meaning
of Section 409A of the Code shall be made or provided in accordance with the
requirements of Section 409A of the Code, including, without limitation, that
(A) in no event shall reimbursements by the Employer under this Agreement be
made later than the end of the calendar year next following the calendar year in
which the applicable fees and expenses were incurred, provided, that the
Executive shall have submitted an invoice for such fees and expenses at least
ten (10) days before the end of the calendar year next following the calendar
year in which such fees and expenses were incurred or sooner to the extent
required by an Employment Policy, (B) the amount of in-kind benefits that the
Employer is obligated to pay or provide in any given calendar year (other than
medical reimbursements described in Treas. Regs. § 1.409A-3(i)(1)(iv)(B)) shall
not affect the in-kind benefits that the Employer is obligated to pay or provide
in any other calendar year, (C) the Executive’s right to have the Employer pay
or provide such reimbursements and in-kind benefits may not be liquidated or
exchanged for any other benefit, and (D) in no event shall the Employer’s
obligations to make such reimbursements or to provide such in-kind benefits
apply later than the Executive’s remaining lifetime (or if longer, through the
twentieth (20th) anniversary of the Effective Date).

 

(iii)        To the extent permissible under applicable law, the Employer may in
consultation with the Executive but without Executive’s consent, modify the
Agreement, in the least restrictive manner necessary and without any material
diminution in the value of the payments to the Executive, in order to cause the
provisions of the Agreement to comply with the requirements of Section 409A of
the Code, so as to avoid the imposition of taxes and penalties on the Executive
pursuant to Section 409A of the Code.

 

(k)          Sections 280G and 4999. Notwithstanding anything in this Agreement
or in any other agreement between the Executive and the Parent, the Company or
any Affiliate to the contrary, if the total payments to be paid to the Executive
hereunder, along with any other payments to the Executive, would result in the
Executive being subject to the excise tax imposed by Code Section 4999, the
Employer shall reduce the aggregate payments to the largest amount which can be
paid to the Executive without triggering the excise tax, but only if and to the
extent that such reduction would result in the Executive retaining larger
aggregate after-tax payments. The determination of the excise tax and the
aggregate after-tax payments to be received

 



  13 

 

 

by the Executive will be made by the Employer. If payments are to be reduced,
the payments made latest in time will be reduced first and if payments are to be
made at the same time, non-cash payments will be reduced before cash payments.

 

(l)          Withholding. The Employer may withhold from any amounts payable or
benefits to be provided to the Executive under this Employment Agreement or
otherwise all Federal, state, city or other taxes and other amounts that the
Employer may reasonably determine are required to be withheld pursuant to any
applicable law or regulation.

 

(m)          Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements contained herein shall survive the
consummation of the transactions contemplated hereby indefinitely.

 

(n)          Descriptive Headings. The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement.

 

(o)          Construction. Where specific language is used to clarify by example
a general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Agreement shall be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction shall be applied against any party.

 

(p)          Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

(q)          Legal Fees. The Employer shall pay up to $11,750 for the reasonable
legal fees and disbursements incurred by the Executive in negotiating this
Agreement and related documents in calendar year 2016 and $3,250 for the
reasonable legal fees and disbursements incurred by the Executive in negotiating
this Agreement and related documents in calendar year 2017.

 

[signature page follows]

 

  14 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  BERRY PLASTICS CORPORATION         By: /s/ Edward Stratton     Name: Edward
Stratton     Title: Executive Vice President – Human       Resources          
BERRY PLASTICS GROUP         By: /s/ Edward Stratton     Name: Edward Stratton  
  Title: Executive Vice President – Human       Resources

 

  THOMAS E. SALMON         Signature: /s/ Thomas E. Salmon

 

   

 

 

Exhibit A

 

Form of Waiver and Release

 

Full and Final Release. In exchange for the consideration provided by Berry
Plastics Corporation (“Berry” or “the Company”), Employee, for Employee
personally and Employee’s representatives, heirs, executors, administrators,
successors and assigns, fully, finally and forever releases and discharges the
Company and its affiliates, as well as their respective successors, assigns,
officers, owners, directors, agents, representatives, attorneys, and employees
(all of whom are referred to throughout this Release as the “Released Parties”),
of and from all claims, demands, actions, causes of action, suits, damages,
losses, and expenses, of any and every nature whatsoever, individually or as
part of a group action, known or unknown, as a result of actions or omissions
occurring through the date Employee signs this Waiver and Release (“Release”).
Specifically included in this Release are, among other things, any and all
claims of alleged refusal to accommodate or unlawful discrimination prohibited
by Title VII of the Civil Rights Act of 1964, the Americans with Disabilities
Act (ADA), the Age Discrimination in Employment Act (ADEA), the National Labor
Relations Act (NLRA), [Massachusetts add: the Massachusetts Fair Employment
Practices Act,][New Jersey add: the Conscientious Employee Protection Act and
the New Jersey Law Against Discrimination,][West Virginia add: the West Virginia
Human Rights Act] or any other federal, state or local statute, rule, ordinance,
or regulation, as well as any claims under common law for tort, contract, or
wrongful discharge. [California add: Employee is releasing all rights under
section 1542 of the California Civil Code. Section 1542 provides as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

Employee consciously intends these consequences even as to claims for damages
that may exist as of the date this Release is executed that Employee does not
know exists and which if known, would materially affect Employee’s decision to
execute this Release, regardless of whether the lack of knowledge is the result
of ignorance, oversight, error, negligence or any other cause.]

 

[Montana: Employee is releasing all rights under Montana Code Annotated Section
28-1-1602, which provides:

 

A general release does not extend to claims that the creditor does not know or
suspect to exist in the creditor's favor at the time of executing the release,
which, if known by the creditor, must have materially affected the creditor's
settlement with the debtor.]

 

[North Dakota add: Employee expressly waives any and all rights that Employee
may have under any state or local statute, executive order, regulation, common
law and/or public policy relating to unknown claims, including but not limited
to North Dakota Century Code Section 9-13-2.]

 



   

 

 

[South Dakota add: Employee expressly waives any and all rights that Employee
may have under any state or local statute, executive order, regulation, common
law and/or public policy relating to unknown claims, including but not limited
to South Dakota Codified Laws Section 20-7-11.]

 

No Interference with Rights. Nothing in this Agreement is intended to waive
claims or recovery of an award (i) for unemployment or workers’ compensation
benefits, (ii) for vested rights under ERISA-covered employee benefit plans as
applicable on the date Employee signs this Agreement, (iii) that may arise after
Employee signs this Agreement, (iv) for reimbursement of expenses under the
Company’s expense reimbursement policies, (v) for information provided to the
Securities and Exchange Commission (“SEC”), or (vi) which cannot be released by
private agreement. In addition, nothing in this Agreement is intended to
prohibit, limit, or discourage Employee from (i) exercising rights under Section
7 of the NLRA to engage in protected, concerted activity with other employees,
(ii) reporting possible violations of law to, filing a charge or complaint with,
or communicating with the Equal Employment Opportunity Commission, National
Labor Relations Board, the SEC, or any other federal, state or local agency
(collectively “Government Agencies”), without notice to the Company, or (iii)
participating in an investigation or proceeding conducted by any Government
Agencies, including providing documents or other information, without notice to
the Company. By signing this Agreement, however, Employee is waiving rights to
individual relief (including any money damages, reinstatement or other legal or
equitable relief) in any charge, complaint, or lawsuit or other proceeding
brought by Employee or on Employee’s behalf by any third party, except where
such a waiver of individual relief is prohibited by applicable law, or is
otherwise expressly allowed by this Agreement.

 

Employee Acknowledgments. Employee acknowledges (i) receipt of all compensation
and benefits due through Employee’s termination date as a result of services
performed for the Company with the receipt of a final paycheck except as
provided in this Release; (ii) Employee has reported to the Company any and all
work-related injuries incurred during employment; (iii) the Company properly
provided any leave of absence because of Employee’s or a family member’s health
condition and Employee has not been subjected to any improper treatment, conduct
or actions due to a request for or taking such leave; (iv) Employee has provided
the Company with written notice of any and all concerns regarding suspected
ethical and compliance issues or violations on the part of the Company or any
released person or entity, and (v) Employee has not filed any complaints,
claims, or actions against the Company or any released person or entity. Any
concerns which Employee has reported have been investigated and resolved. The
provisions of this Release are severable, and if any part of this Release is
found by a court of law to be unenforceable, the remainder of this Release will
continue to be valid and effective.

 

[UNDER 40] Advice of Counsel, Consideration Periods, Other Information. The
Company advises Employee to consult with an attorney prior to signing this
Release. [West Virginia add: The toll free number for the West Virginia Bar
Association is 866.989.8227.] Employee has 21 days to consider whether to sign
this Release from the date Employee receives this Release and any attached
information (“Consideration Period”). Employee must return this signed Release
to the Company’s representative set forth below within the Consideration Period
but not prior to Employee’s date of termination. If Employee signs and returns
this Release before the end of the Consideration Period, it is because Employee
freely chose to do so after carefully considering its terms. This Release will
become effective on the day Employee signs it. Any modification or alteration of
any terms of this Release by Employee voids this Release in its entirety.
Employee agrees with the Company that changes, whether material or immaterial,
do not restart the running

 



  A-2 

 

 

of the Consideration Period. [Minnesota add: Additionally, Employee shall have
fifteen days from the date the Employee signs this Release to revoke it by
delivering a written notice of revocation within the fifteen-day revocation
period to the same person to whom Employee returned this Release.]

 

[OVER 40 or in West Virginia] Advice of Counsel, Consideration and Revocation
Periods, Other Information. The Company advises Employee to consult with an
attorney prior to signing this Release. [West Virginia add: The toll free number
for the West Virginia Bar Association is 866.989.8227.] Employee has [21 if
non-RIF or 45 if RIF] days to consider whether to sign this Release from the
date Employee receives this Release and any attached information (“Consideration
Period”). Employee must return this signed Release to the Company’s
representative set forth below within the Consideration Period but not prior to
Employee’s date of termination. If Employee signs and returns this Release
before the end of the Consideration Period, it is because Employee freely chose
to do so after carefully considering its terms. Additionally, Employee shall
have seven [Minnesota replace with: fifteen] days from the date the Employee
signs this Release to revoke it by delivering a written notice of revocation
within the seven [Minnesota replace with: fifteen]-day revocation period to the
same person as whom Employee returned this Release. If the revocation period
expires on a weekend or holiday, Employee will have until the end of the next
business day to revoke. This Release will become effective on the eighth
[Minnesota replace with: sixteenth] day after Employee signs it provided
Employee does not revoke the Release. Any modification or alteration of any
terms of this Release by Employee voids the Release in its entirety. [If RIF or
voluntary termination program add: If Employee’s termination is part of an
employment termination program, the Company has attached information regarding
the class, unit, or group of individuals covered by the program; the applicable
eligibility factors [West Virginia add: the method and/or factors used or
considered in arriving at the amount of consideration offered] and time limits;
and a list of the job titles and ages of all individuals eligible or selected
for the program as well as those who are not.] Employee agrees with the Company
that changes, whether material or immaterial, do not restart the running of the
Consideration Period.

 

Transfer/Rehire or Breach of Agreement. If Employee accepts a transfer or is
rehired by the Company (including any affiliate) as an employee, consultant or
independent contractor or breaches any of Employee’s obligations under this
Agreement, the Company may opt to (i) terminate any remaining severance payments
that Employee has not yet received during the Severance Period or (ii) continue
making the severance payments and seek to enforce the obligation that has been
breached. In either event, Employee is guaranteed a minimum payment of $1000
under all circumstances as consideration for the release of claims in this
Agreement.

 



  A-3 

 

 

In exchange for the promises contained in this Release, the Company promises to
provide the benefits specified in Employee’s Employment Agreement, as amended.

 

Date:                

Name of Company Representative

Address

Email

Fax

  Signature

 

Employee has read and understood this Release, signs this Release waiving
valuable rights, and acknowledges that this Release is final and binding.

 

Date:                 Name Printed   Signature

 



  A-4 

